This case is controlled by our decision to-day in the case ofBrown v. Murphy, 136 N.J.L. 183.
The only distinction is that the city, in this case, pursuant to statutory authority (R.S. 40:179-34), established and constructed a seaport and industrial terminal and the lands of the respondents were incorporated therein, and that the city was given the power to condemn by R.S. 40:179-34.
The judgment under appeal is affirmed.
For affirmance — THE CHANCELLOR, BODINE, DONGES, COLIE, WACHENFELD, EASTWOOD, BURLING, WELLS, DILL, FREUND, McGEEHAN, McLEAN, JJ. 12.
For reversal — None. *Page 194